Citation Nr: 1439949	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  02-18 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include depressive disorder.  

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a right (major) clavicle fracture, with degenerative joint disease of the right shoulder.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from May 1967 to May 1970 and from September 1989 to September 1992.  The Veteran served on active duty for training from April 1988 to August 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2002 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In a December 2005 decision, the Board denied service connection for depressive disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In a January 2007 Order, the Court granted a Joint Motion of the parties and remanded the case to the Board for action consistent with the joint motion.  In an August 2007 decision, the Board again denied the Veteran's claim of entitlement to service connection for depressive disorder.  The Veteran appealed that decision to the Court and in an October 2008 Order, the Court granted a Joint Motion of the parties and remanded the case to the Board for action consistent with the joint motion.  In September 2012, the Board again denied the Veteran's claim of entitlement to service connection for a psychiatric disability, to include depressive disorder.  The Veteran appealed that decision to the Court and in a March 2013 Order, the Court granted a Joint Motion of the parties and remanded the case to the Board for action consistent with the joint motion.  

The issue of entitlement to an increased rating for residuals of a right clavicle fracture (major), with degenerative joint disease of the right shoulder was before the Board in September 2012, and was remanded for additional development.  The case has been returned to the Board for further action.  


REMAND

The Board finds that additional development is required before the claims on appeal are decided.  
With regard to the claim of entitlement to service connection for a psychiatric disability, in the appeal of that issue to the Court, the Veteran argued that the Board's September 2012 denial of entitlement to service connection for a psychiatric disability was improper because his attorney was not provided a copy of the April 2012 rating decision which denied entitlement to service connection for a depressive disorder on a secondary basis.  The Veteran argued that as the Board's September 2012 decision denied entitlement to service connection for a psychiatric disability on both a direct and a secondary basis, his representative was not in a position to fully represent his interests as a result of being deprived of necessary adjudicative documents.

Therefore, the Board finds that the Veteran's attorney should be provided a copy of the April 2012 rating decision denying entitlement to service connection for a depressive disorder on a secondary basis and provided the opportunity to submit additional argument to the Agency of Original Jurisdiction.  Then the claim should be readjudicated.

With regard to the Veteran's claim of entitlement to an increased rating for residuals of a right clavicle fracture, with degenerative joint disease of the right shoulder, the Board notes that in February 2014, the Veteran submitted private medical records from January 2014 that show that his right shoulder disability may have increased in severity.  The Veteran was last provided a VA examination of the right shoulder in October 2012.  As the evidence of record shows that the Veteran's right shoulder disability may have increased in severity since the most recent VA examination, the Veteran should be provided a new VA examination to determine the current level of severity of all impairment resulting from residuals of a right clavicle fracture, with degenerative joint disease of the right shoulder.

Additionally, current private and VA Medical Center treatment records should be identified and obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:



1.  Send the Veteran's attorney a copy of the April 2012 rating decision denying entitlement to service connection for depressive disorder on a secondary basis and allow adequate time for any argument or evidence to be submitted in response.

2.  Identify and obtain any outstanding VA or private treatment records not already associated with the claims file.

3.  Then, schedule the Veteran for a VA examination to determine the current level of impairment resulting from the residuals of his right (major) clavicle fracture, with degenerative joint disease of the right shoulder.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.

4.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, addressing all theories of entitlement and specifically the January 2012 medical opinion, and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



